               Case 6:19-cv-00319-AA        Document 1-1 Filed 03/05/19             Page 1 of 5
                                            2/11/2019 9:19 AM
                                               19CV06700



 1
 2
 3
 4
 5
 6
 7
 8
 9                         IN THE CIRCUIT COURT OF THE STATE OF OREGON
10                                 FOR THE COUNTY OF MARION
11                                                                        19CV06700
     DARCY BUDREAU                                    )     Case No.:
12                                                    )
                                   Plaintiff,         )     COMPLAINT
13          vs.                                       )     (Negligence)
                                                      )
14
     WALMART, INC., a foreign corporation.            )     Prayer Amount: $226,000.00
15                                                    )     Fee Authority: ORS 21.160(1)(c)
                                   Defendant.         )     Filing Fee: $560.00
16                                                    )
                                                      )     Not Subject to Mandatory Arbitration
17                                                    )
18
            Plaintiff, by and through her attorney, Jeffrey A. Trautman of Trautman Law, LLC,
19
     alleges as follows:
20
21                                     FACTUAL BACKGROUND

22                                                     1.
23          Plaintiff Darcy Budreau (the “Plaintiff”), is an individual now residing in Marion County,
24
     Oregon.
25
     ////
26


     Page 1 - COMPLAINT (Personal Injury; Negligence; Premises Liability)

                                                   TRAUTMAN LAW, LLC
                                                P.O. BOX 549, SALEM, OR 97308
                                                       PH: (503) 485-7220
                                                      FAX: (503) 419-6079
              Case 6:19-cv-00319-AA             Document 1-1         Filed 03/05/19   Page 2 of 5




                                                         2.
 1
 2          Defendant Walmart, Inc. (“Walmart”) is a Delaware corporation, which owns, maintains

 3   and operates the Walmart store located at 3002 Stacey Allison Way, Woodburn, Marion County,
 4
     Oregon 97071 (“Woodburn Walmart”).
 5
                                                         3.
 6
             On or about February 19, 2017 Plaintiff was a patron and business invitee of the
 7
 8   Woodburn Walmart and was within the area maintained and controlled by Defendant for the use

 9   and benefit of its patrons and invitees.
10                                                       4.
11
            While conducting her shopping in the Woodburn Walmart, Plaintiff approached the
12
     rotisserie chicken display, intending to pick up a rotisserie chicken to purchase. As she reached
13
14   under the lamp to retrieve a chicken, her foot slipped on a greasy substance, causing her right leg

15   to suddenly and unexpectedly slide out from underneath her, thereby dislocating her right hip.
16                                                       5.
17
            As she was awaiting medical attention, Plaintiff could see grease drips on the rim of the
18
     rotisserie chicken display case.
19
20                                                       6.

21           No Woodburn Walmart employee was present in the area of the rotisserie chicken
22   display when Plaintiff slipped on the greasy substance.
23
                                                         7.
24
            No warning signs, warning cones or other barriers were present in the area of the
25
26   rotisserie chicken display when Plaintiff slipped on the greasy substance.



     Page 2 - COMPLAINT (Personal Injury; Negligence; Premises Liability)

                                                     TRAUTMAN LAW, LLC
                                                  P.O. BOX 549, SALEM, OR 97308
                                                         PH: (503) 485-7220
                                                        FAX: (503) 419-6079
                Case 6:19-cv-00319-AA         Document 1-1           Filed 03/05/19   Page 3 of 5




                                                         8.
 1
 2             No rug, mat or other floor covering was in the area of the rotisserie chicken display when

 3   Plaintiff slipped on the greasy substance.
 4
                                                         9.
 5
               Plaintiff was harmed by her sudden, unexpected loss of footing, as more fully described
 6
     herein.
 7
 8                                                      10.

 9             Defendant was negligent in one or more of the following particulars:
10             (a)    Failing to maintain the store flooring in a safe condition by keeping it free of any
11
                      substances that impeded pedestrian use, in particular using a floor surface that
12
                      would avoid grease becoming a danger to patrons;
13
14             (b)    Failing to warn, clean or correct a dangerous condition in the rotisserie chicken

15                    area such that it became an unreasonably dangerous slip hazard;
16             (c)    Failing to maintain and clean the store flooring on a regular and frequent basis in
17
                      order to avoid it from becoming an unreasonably dangerous slip hazard and thus
18
                      creating a dangerous condition for patrons and pedestrian travel;
19
20             (d)    Failing to warn of the dangerous condition of the potential for grease on and near

21                    the rotisserie chicken area by placing warning signs at that location; and
22             (e)    Failing to make a reasonable inspection of its premises when it knew, or should
23
                      have known in the exercise of reasonable care, that said inspection was necessary
24
                      to prevent injury to the Plaintiff and others lawfully on the premises.
25
26   ////



     Page 3 - COMPLAINT (Personal Injury; Negligence; Premises Liability)

                                                     TRAUTMAN LAW, LLC
                                                  P.O. BOX 549, SALEM, OR 97308
                                                         PH: (503) 485-7220
                                                        FAX: (503) 419-6079
              Case 6:19-cv-00319-AA          Document 1-1           Filed 03/05/19   Page 4 of 5




                                                       11.
 1
 2          As a result of the Defendant’s negligence, it was foreseeable that Plaintiff, or others

 3   similarly situated, would suffer injury, and, in fact, Plaintiff slipped on grease from the chicken
 4
     rotisserie area that had spilled, causing physical pain and suffering, including temporary and
 5
     permanent injuries to her right hip, which resulted in medical treatment. As a direct and
 6
     proximate result of Defendant’s negligence, Plaintiff also suffers from range of motion
 7
 8   reductions, chronic instability and pain in her right hip.

 9                                                     12.
10          The injuries Plaintiff suffered as a result of the Defendant’s negligence consist of new
11
     injuries but may also consist, in whole or in part, of injuries or aggravations to possible prior
12
     infirm conditions, including but not limited to her prior hip replacement.
13
14                                                     13.

15   As a result of Defendant’s negligence, Plaintiff has incurred reasonable and necessary medical
16   expenses and will incur future medical expenses, all to her economic damage of $31,000.00, or
17
     such sum as may be proven at trial.
18
                                                       14.
19
20          As a further result of Defendant’s negligence, Plaintiff missed work and was ultimately

21   forced to retire early, causing lost wages and economic damages in the amount of $45,000.00, or
22   such sum as may be proven at trial.
23
                                                       15.
24
            As a further result of Defendant’s negligence, Plaintiff has endured extreme pain,
25
26   suffered discomfort and interference with her activities of daily living and mental anguish and



     Page 4 - COMPLAINT (Personal Injury; Negligence; Premises Liability)

                                                    TRAUTMAN LAW, LLC
                                                 P.O. BOX 549, SALEM, OR 97308
                                                        PH: (503) 485-7220
                                                       FAX: (503) 419-6079
              Case 6:19-cv-00319-AA             Document 1-1         Filed 03/05/19   Page 5 of 5




     trauma, all to her noneconomic damages in the amount of $150,000.00, or such sum as may be
 1
 2   proven at trial.

 3           WHEREFORE, Plaintiff prays for judgment of this court as follows:
 4
                        (1)   For a money award against Defendant for economic damages in the
 5
                              amount of $76,000.00 and noneconomic damages in the amount of
 6
                              $150,000.00, together with interest thereon at the rate of 9% per annum
 7
 8                            until paid; and

 9                      (2)   For Plaintiff’s costs and disbursements incurred herein.
10                      (3)   For such other and further relief as the court deems necessary or
11
                              appropriate.
12
13   DATED this 8th day of February, 2019.
14
                                                               TRAUTMAN LAW, LLC
15
16                                                             /s/Jeffrey A. Trautman
17                                                             Jeffrey A. Trautman, OSB# 041090
                                                               jeff@trautmanlawfirm.com
18                                                             Attorney for Plaintiff
19   Trial Attorney:
20
     Jeffrey A. Trautman, OSB #041090
21   jeff@trautmanlawfirm.com
     Attorney for Plaintiff
22
23
24
25
26


     Page 5 - COMPLAINT (Personal Injury; Negligence; Premises Liability)

                                                     TRAUTMAN LAW, LLC
                                                  P.O. BOX 549, SALEM, OR 97308
                                                         PH: (503) 485-7220
                                                        FAX: (503) 419-6079
